ORDER
PER CURIAM.
It being brought to the attention of this Court that, on August 20, 1989, the Appellant escaped from the State Correctional Institution at Huntingdon, the appeal is dismissed. See, Commonwealth v. Passaro, 504 Pa. 611, 476 A.2d 346 (1984).
STOUT, Former Justice, did not participate in the decision of this case.
ZAPPALA, J., dissents.
AMENDED ORDER
PER CURIAM
AND NOW, this 7th day of February, 1990, the Application for Reconsideration or Reargument filed by Appellant is DENIED.
NIX, C.J., files a dissenting statement.
ZAPPALA, J., dissents.